28 F.3d 108
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Tala D. PRESLEY, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 94-55061.
United States Court of Appeals, Ninth Circuit.
Submitted June 6, 1994.*Decided June 21, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Tala D. Presley appeals pro se the magistrate judge's dismissal on summary judgment of her action challenging the Secretary of Health and Human Services' decision denying her application for disability insurance benefits pursuant to 42 U.S.C. Sec. 405(g).  Presley contends the magistrate judge erred by finding that her action was time-barred.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm for the reasons set forth in the magistrate judge's memorandum opinion and order, which fully and fairly addressed all the arguments raised in this appeal.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3